Per Curiam.
The record discloses that an effort was made on behalf of the respondent to solicit the case of one Hiram Anulis, who sustained injuries when the motorcycle he was operating collided with an automobile driven by one Charles Horton. Because of respondent’s unethical conduct in this matter he is suspended from the bar for a period of one year, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., O’Malley, Dore, Cohn and Callahan, JJ.
Respondent suspended for one year.